Citation Nr: 9907258	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for anxiety 
neurosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran the benefits 
sought on appeal.  At present, the veteran, who had active 
military service from December 1942 to February 1946, has 
appealed this decision to the Board of Veterans' Appeals 
(Board).  


REMAND

In a February 1946 rating decision, the RO established 
service connection for post-concussion cephalalgia, and a 10 
percent disability evaluation was assigned.  In a March 1947 
rating decision, the disability was recharacterized as 
psychoneurosis, anxiety state, moderately severe, and a 30 
percent disability evaluation was assigned.  In a December 
1956 rating decision, the disorder was characterized as 
anxiety reaction, and the assigned disability evaluation was 
reduced to a noncompensable evaluation.  In an October 1980 
rating decision, the RO characterized the issue as anxiety 
neurosis and a 10 percent disability evaluation was assigned.  

In November 1995, the veteran requested an increase in the 
evaluation assigned his service-connected psychiatric 
disorder.  In January 1997, the veteran was afforded a VA 
psychiatric examination.  At that time the veteran reported 
that he was taking medication for "nerves" that had been 
prescribed by his family physician, Dr. Montgomery, in 
Campbellsville.  At that time, he complained of feeling 
anxious all the time.  He reported that he had bad dreams 
about his military service.  He reported that sometimes he 
felt "OK" and at other times he felt very anxious and 
nervous.  He also admitted to depression, but did not feel 
that this was an overriding problem for him.  He indicated 
that his sleep was fair considering that he awoke at least 
once per night.

On examination at that time, however, the veteran was 
described as alert and oriented.  His speech was clear and 
nonpressured.  He reported some hypersensitivity to noise at 
times.  He denied auditory or visual hallucination.  He 
denied delusions of paranoia.  He denied suicidal ideation, 
although he indicated that he had felt suicidal in the past.  
He described his mood as anxious and the examiner noted that 
the veteran's affect was congruent with an anxious mood.  
However, the examiner also noted that the veteran had a broad 
range and was joking and laughing at times.  The veteran 
appeared to have good judgment, both theoretical and 
practical, was able to discern similarities and differences, 
was able to understand proverbs and analogies.  He had good 
short term, recent and remote memory as well.  The Axis I 
diagnosis was generalized anxiety disorder.  

In May 1997, the veteran expressed disagreement with a March 
1997 rating decision that denied an increased evaluation for 
the veteran's service-connected psychiatric disorder.  He 
also submitted private treatment records including one dated 
in April 1997.  The diagnoses at that time included post-
traumatic stress syndrome with significant anxiety.  It was 
noted that the medication, Zoloft, prescribed by Dr. 
Montgomery had not helped.  The examiner remarked that the 
veteran had classic symptoms of post-traumatic stress 
disorder such as nightmares which resulted in anxiety 
afterwards for up to two days.  During waking hours, it was 
noted, the veteran was often shaky and anxious even without 
having had dreams.  He was described as easily agitated and 
often had waking flashbacks from WW II combat.  Additional 
private treatment records include diagnoses of PTSD, 
nightmares, and clinical depression.  The veteran later 
asserted that such evidence indicated that the veteran's 
mental condition had gotten much worse over the years.

At a personal hearing held in September 1997, the veteran 
indicated that although he was taking medication for his 
psychiatric disorder, he was not receiving either individual 
or group therapy.  He also reported that he had not been 
hospitalized for this condition.  However, based on a review 
of the medical evidence relevant to this claim, and some of 
the apparent differences in the VA and private medical 
evidence of record, the Board finds that the private medical 
records raise a question as to whether the veteran's service-
connected psychiatric disorder has worsened since the January 
1997 VA examination.  As such, it is not clear that the 
January 1997 VA examination provides an adequate picture of 
the current symptomatology associated with the disorder at 
issue.  In light of the foregoing, the Board believes that a 
more comprehensive VA psychiatric examination is necessary to 
readjudicate fairly the veteran's claim for an increased 
disability evaluation for anxiety neurosis.  

With respect to the criteria utilized to evaluate the 
veteran's anxiety neurosis, the Board notes that recent 
regulatory changes have amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating mental disorders.  This amendment to 
the Schedule became effective November 7, 1996.  See 61 Fed. 
Reg. 46728 (September 5, 1996).  In addition to modified 
rating criteria, the amendment provided that the diagnoses 
and classification of mental disorders be in accordance with 
DSM- IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition).  See 
38 C.F.R. §§ 4.125-4.130 (1996) (as amended by 61 Fed. Reg. 
52695 (October 8, 1996)).  VA must apply the version of 38 
C.F.R. Part 4 that is more favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VAOPGCPREC 11-97.  However, as the revised regulations in 
this case do not allow for their retroactive application 
prior to November 7, 1996, the Board cannot apply the new 
provisions prior to that date.  Rhodan v. West, 12 Vet. App. 
55 (1998).  In other words, the Board must review the 
evidence dated prior to November 7, 1996, only in light of 
the old regulations, but must review the evidence submitted 
after November 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.

In this case, the Board notes that the record contains 
evidence that the RO has evaluated the veteran's anxiety 
neurosis under both the new and the old criteria in order to 
determine which of the two versions is most favorable to the 
veteran.  On readjudication of the claim, the RO should 
ensure that after providing the veteran with a psychiatric 
examination as detailed below, the diagnoses and 
classification of mental disorders are in accordance with 
DSM- IV, including a multiaxial evaluation.  The RO should 
then again determine which version of the rating criteria, if 
either, is more favorable and adjudicate the issue under the 
more favorable version.

As the veteran did indicate that he was receiving ongoing 
treatment in the form of medication for his psychiatric 
disorder from his family physician, the RO should ensure that 
all pertinent records are obtained and associated with the 
assembled records.  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his disabilities 
from 1997 to present, and that he 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
ensure that Dr. Montgomery's records of 
current treatment of the veteran are 
obtained and associated with the 
assembled records.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the nature and severity of his 
psychiatric disorder(s).  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, and a copy of 
this REMAND prior to the examination.  
Following a thorough evaluation, he or 
she should offer an opinion, if 
possible, regarding the degree of 
functional impairment caused by the 
veteran's psychiatric disorders.  The 
findings of the examiner should address 
the presence or absence of the 
manifestations described in both the 
revised and prior rating schedules.  An 
opinion should be provided regarding the 
degree of social and industrial 
impairment due to the veteran's service-
connected psychiatric disorder.  The 
examiner should also be asked to enter a 
complete multiaxial evaluation, 
including an adaptive functioning score 
and a score on the GAF scale on Axis V, 
along with an explanation of the 
significance of the assigned scores.  
The examiner should comment on whether 
the veteran has PTSD and/or clinical 
depression and discuss the relationship 
of those disorders to the veteran's 
service-connected anxiety neurosis.  The 
complete rationale on which the 
examiner's opinion is based should be 
provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the 
psychiatrist for review before and 
during the examination.

3.  Following completion of the above, 
the RO should determine whether the VA 
examination reports comply with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

4.  The RO should re-evaluate the 
veteran's service-connected psychiatric 
disorder on the basis of all of the 
evidence of record and in accordance 
with the regulatory changes in 38 C.F.R. 
§§ 4.125-4.132 [61 Fed. Reg. 52695-52702 
(1996)], and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991), any other 
applicable regulatory changes, and all 
applicable laws, regulations, and case 
law.

5.  If, after readjudication of the 
issue of entitlement to an increased 
disability evaluation for the veteran's 
psychiatric disorder in excess of 10 
percent, the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes all applicable laws and 
regulations not previously provided to 
the veteran.  The veteran should be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to both obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


